  

 

 

 

 

 

EXHIBIT 10.1

 

 

International Business Machines Corporation ("IBM")

 

Equity Award Agreement

Plan

[IBM 1999 Long-Term Performance Plan (the "Plan")]

 

Award Type

Performance Share Units (PSUs)

 

Purpose

The purpose of this Award  is to retain selected executives.  You recognize that
this Award represents  a potentially significant benefit to you and is  awarded
for the purpose stated here.

 

Awarded to

Home Country

Global ID

Sample

United States (USA) [Employee ID]

[Global ID]

Award Agreement

This Equity Award Agreement, together with the “Terms and Conditions of Your
Equity Award: Effective June 9, 2014” (“Terms and Conditions”) document and the
Plan http://w3.ibm.com/hr/exec/comp/eq_prospectus.shtml, both of which are
incorporated herein by reference, together constitute the entire agreement
between you and IBM with respect to your Award. This Equity Award Agreement
shall be governed by the laws of the State of New York, without regard to
conflicts or choice of law rules or principles.

 

Grant

Date of Grant        # PSUs Awarded                   Performance
Period              Date of Payout

[month day year]           [amount]                                        
[dates]                               [date]

[month day year]           [amount]                                        
[dates]                               [date]

[          “             ]           [     “     ]                           
             [   “   ]                                [  “   ]

 

 

Vesting

You can earn the PSUs awarded above based on IBM’s performance in achieving
cumulative business targets of earnings-per-share and cash flow, weighted 70/30
respectively, over the 3-year Performance Period applicable to the award.
Performance against each of the targets will be subject to separate payout
calculations according to the following table (which will be applied separately
for each award of PSUs listed above): 

 

% of Target                  <70%     70%     80%     90%     100%     110%    
>120% 

% of PSUs earned           0%     25%     50%     75%     100%     125%      
150%

 

Payout of Awards

Following the Date of Payout, the Company shall either (a) deliver to you a
number of shares of Capital Stock equal to the number of your earned PSUs, or
(b) make a cash payment to you equal to the Fair Market Value on the Date of
Payout of the number of your earned PSUs at the end of the Performance Period,
in either case, net of any applicable tax withholding, and the respective PSUs
shall thereafter be canceled. 

 

All payouts under this Award are subject to the provisions of the Plan, this
Agreement and the Terms and Conditions document, including those relating to the
cancellation and rescission of awards.

 

Terms and Conditions

of Your Equity Award

 

Refer to the Terms and Conditions document
  http://w3.ibm.com/hr/exec/comp/eq_prospectus.shtml for an explanation of the
terms and conditions applicable to your Award, including those relating to:

 

·          Cancellation and rescission of awards (also see below)

·          Jurisdiction, governing law, expenses and taxes

·          Non-solicitation of Company employees and clients, if applicable

·          Treatment of your Award in the event of death or disability or leave
of absence

·          Treatment of your Award upon termination of employment, including
retirement or for cause, (i) if you are on the performance team, or any
successor team thereto, and (ii) under all other circumstances.

 

It is strongly recommended that you print the Terms and Conditions document for
later reference.

 

 

 

  

1

--------------------------------------------------------------------------------

  

 

Cancellation and Rescission

 

You understand that IBM  may cancel, modify, rescind, suspend, withhold or
otherwise limit or restrict this Award  in accordance with the terms of the
Plan, including, without limitation, canceling or rescinding this Award  if you
render services for a competitor prior to, or during the Rescission Period.  You
understand that the Rescission Period that has been established is 12 months. 
Refer to the Terms and Conditions document and the Plan for further details.

 

Data Privacy, Electronic Delivery

By accepting this Award, you agree that data, including your personal data,
necessary to administer this Award may be exchanged among IBM and its
subsidiaries and affiliates as necessary, and with any vendor engaged by IBM to
administer this Award, subject to the Terms and Conditions document; you also
consent to receiving information and materials in connection with this Award or
any subsequent awards under IBM's  long-term performance plans, including
without limitation any prospectuses and plan documents, by any means of
electronic delivery available now and/or in the future (including without
limitation by e-mail, by Web site access and/or by facsimile), such consent to
remain in effect unless and until revoked in writing by you.

 

Extraordinary Compensation

Your participation in the Plan is voluntary.  The value of this Award is an
extraordinary item of income, is not part of your normal or expected
compensation and shall not be considered in calculating any severance,
redundancy, end of service payments, bonus, long-service awards, pension,
retirement or other benefits or similar payments.  The Plan is discretionary in
nature.  This Award is a one-time benefit that does not create any contractual
or other right to receive additional awards or other benefits in the future. 
Future grants, if any, are at the sole grace and discretion of IBM, including
but not limited to, the timing of the grant, the number of units and vesting
provisions.  This Equity Award Agreement is not part of your employment
agreement, if any. 

 

Accept Your Award

This Award is considered valid when you accept it.  This Award will be cancelled
unless you accept it by 11:59 p.m. Eastern time two business days prior to the
end of the Performance Period in the “Grant”  section of this Agreement. By
pressing the Accept button below to accept your Award, you acknowledge having
received and read this Equity Award Agreement, the Terms and Conditions document
and the Plan under which this Award was granted and you agree (i) not to hedge
the economic risk of this Award or any previously-granted outstanding awards,
which includes entering into any derivative transaction on  IBM securities
(e.g., any short sale, put, swap, forward, option, collar, etc.), (ii) to comply
with the terms of the Plan, this Equity Award Agreement and the Terms and
Conditions document, including those provisions relating to cancellation and
rescission of awards and jurisdiction and governing law, and (iii) that by your
acceptance of this Award, all awards previously granted to you under the Plan or
other IBM Long-Term Performance Plans are subject to (A) the "Cancellation and
Rescission" section of this Agreement (unless your previous award agreement(s)
specified a longer Rescission Period, in which case such longer period will
apply) and the “Cancellation and Rescission” section of the Terms and Conditions
document and (B) any other cancellation, rescission or recovery required by
applicable laws, rules, regulations or standards, including without limitation
any requirements or standards of the U.S. Securities and Exchange Commission or
the New York Stock Exchange.

 

 

 

 

 

2

--------------------------------------------------------------------------------